EXHIBIT 10.2

 

 

 

PERFORMANCE ACCELERATED RESTRICTED STOCK UNITS AWARD

 

<Name>

<Address>

 

Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), you have been granted a Performance
Accelerated Restricted Stock Units (“PARSUs”) award. The general terms of this
award are outlined below.

 

Grant Date:

January 27, 2009

Number of PARSUs:

«PARSU»

Vesting:

100% on January 27, 2016 (subject to continued employment)

Vesting Acceleration:

The vesting of these units will be accelerated if the Target Market Price per
share (“TMP”) goal set by the Executive Compensation and Employee Benefits
Committee of the Havertys Board is achieved. The TMP is based on the closing
stock price of the Company’s Common Stock and must be achieved for 20
consecutive trading days after the Grant Date. The TMP goal price per share for
this grant is $14.00. Achieving the TMP goal will cause the PARSUs to
immediately vest at the later of January 27, 2010 or when the TMP goal is met.
These PARSUs shall be paid in shares of the Company.

 

Until vested, the units represented by this PARSUs award are not entitled to
receive cash dividends and do not have the right to vote. The restrictions
governing this award will lapse immediately upon a change in control, death or
permanent and total disability as defined in Section 2 of the Plan. Units not
vested at retirement will be forfeited.

 

This is a summary of the PARSUs award. The grant agreement and Plan Prospectus
are the authoritative source for all questions on awards made under the Plan.

 

 

 